          Case 2:19-cv-07046-MWF-FFM Document 41 Filed 01/22/20 Page 1 of 4 Page ID #:1192


            1    DEBORAH L. STEIN (SBN 224570)
                   DStein@gibsondunn.com
            2    MICHAEL H. DORE (SBN 227442)
                   MDore@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: (213) 229-7000
            5    Facsimile: (213) 229-7520
            6    ORIN SNYDER (admitted pro hac vice)
                   OSnyder@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 200 Park Avenue
            8    New York, NY 10166-0193
                 Telephone: (212) 351-2400
            9    Facsimile: (212) 351-6335
          10     GRETA B. WILLIAMS (SBN 267695)
                   GBWilliams@gibsondunn.com
          11     GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
          12     Washington, D.C. 20036-5306
                 Telephone: (202) 887-3745
          13     Facsimile: (202) 530-4230
          14     Attorneys for Defendants Rosette Pambakian
                 and Sean Rad
          15
                                          UNITED STATES DISTRICT COURT
          16
                                     CENTRAL DISTRICT OF CALIFORNIA
          17
          18
                 GREG BLATT,                                  CASE NO. 2:19-CV-07046-MWF-FFM
          19
                             Plaintiff,                       Hon. Michael W. Fitzgerald
          20
                      v.                                      DEFENDANTS ROSETTE
          21                                                  PAMBAKIAN AND SEAN RAD’S
                 ROSETTE PAMBAKIAN and SEAN                   NOTICE OF APPEAL TO THE
          22     RAD; and DOES 1-10, inclusive,               UNITED STATES COURT OF
                                                              APPEALS FOR THE NINTH
          23                 Defendant.                       CIRCUIT, AND REPRESENTATION
                                                              STATEMENT
          24
          25
          26
          27
          28

Gibson, Dunn &
                  DEFENDANTS ROSETTE PAMBAKIAN AND SEAN RAD’S NOTICE OF APPEAL TO THE UNITED STATES
Crutcher LLP            COURT OF APPEALS FOR THE NINTH CIRCUIT, AND REPRESENTATION STATEMENT
                                            CASE NO. 2:19-CV-07046-MWF-FFM
          Case 2:19-cv-07046-MWF-FFM Document 41 Filed 01/22/20 Page 2 of 4 Page ID #:1193


            1                                   NOTICE OF APPEAL
            2    TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
            3          NOTICE IS HEREBY GIVEN that Defendants Rosette Pambakian and Sean
            4    Rad (jointly, “Defendants”) hereby appeal to the United States Court of Appeals for
            5    the Ninth Circuit from the Order Denying as Moot Defendant Pambakian’s Special
            6    Motion to Strike Plaintiff’s First Amended Complaint (“Anti-SLAPP Motion”) and
            7    Denying in Part Defendant Rad’s Anti-SLAPP Motion (Dkt. 39), which was filed in
            8    this Court on January 9, 2020, and entered by this Court on January 10, 2020.
            9          Defendants’ Representation Statement is attached to this Notice, as required by
          10     Federal Rule of Appellate Procedure 12(b) and Ninth Circuit Rules 3-2(b) and 12-2.
          11
          12     DATED: January 22, 2020               Respectfully Submitted,
          13                                           GIBSON, DUNN & CRUTCHER LLP
          14
          15
                                                       By: /s/ Deborah L. Stein
          16                                                        Deborah L. Stein
          17
                                                       Attorneys for Defendants Rosette Pambakian
          18                                           and Sean Rad
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                           1
Gibson, Dunn &
                  DEFENDANTS ROSETTE PAMBAKIAN AND SEAN RAD’S NOTICE OF APPEAL TO THE UNITED STATES
Crutcher LLP            COURT OF APPEALS FOR THE NINTH CIRCUIT, AND REPRESENTATION STATEMENT
                                            CASE NO. 2:19-CV-07046-MWF-FFM
          Case 2:19-cv-07046-MWF-FFM Document 41 Filed 01/22/20 Page 3 of 4 Page ID #:1194


            1                             REPRESENTATION STATEMENT
            2          The undersigned represent Defendants Rosette Pambakian and Sean Rad
            3    (collectively “Defendants”), and no other party in the above-captioned action.
            4    Pursuant to Rule 12(b) of the Federal Rules of Appellate Procedure and Ninth Circuit
            5    Rules 3-2(b) and 12-2, Defendants hereby submit this Representation Statement. The
            6    following list identifies all parties to the action and also identifies their respective
            7    counsel by name, firm, address, telephone number, and e-mail, where appropriate.
            8
                  PARTIES                               COUNSEL OF RECORD
            9     Defendants Rosette Pambakian          GIBSON, DUNN & CRUTCHER LLP
                  and Sean Rad                          DEBORAH L. STEIN (SBN 224570)
          10                                              DStein@gibsondunn.com
                                                        MICHAEL H. DORE (SBN 227442)
          11                                              MDore@gibsondunn.com
                                                        333 South Grand Avenue
          12                                            Los Angeles, CA 90071-3197
                                                        Telephone: (213) 229-7000
          13                                            Facsimile: (213) 229-7520
          14                                            ORIN SNYDER (admitted pro hac vice)
                                                          OSnyder@gibsondunn.com
          15                                            200 Park Avenue
                                                        New York, NY 10166-0193
          16                                            Telephone: (212) 351-2400
                                                        Facsimile: (212) 351-6335
          17
                                                        GRETA B. WILLIAMS (SBN 267695)
          18                                              GBWilliams@gibsondunn.com
          19                                            1050 Connecticut Avenue, N.W.
                                                        Washington, D.C. 20036-5306
          20                                            Telephone: (202) 887-3745
          21                                            Facsimile: (202) 530-4230

          22      Plaintiff Greg Blatt                  SUSMAN GODFREY LLP
          23                                            DAVIDA P. BROOK
                                                         DBrook@susmangodfrey.com
          24                                            LORA JASMINA KRSULICH
          25                                             LKrsulich@susmangodfrey.com
                                                        1900 Avenue of the Stars, 14th Floor
          26                                            Los Angeles, CA 90067
          27                                            Telephone: (310) 789-3100
                                                        Facsimile: (310) 789-3150
          28
                                                               2
Gibson, Dunn &
                  DEFENDANTS ROSETTE PAMBAKIAN AND SEAN RAD’S NOTICE OF APPEAL TO THE UNITED STATES
Crutcher LLP            COURT OF APPEALS FOR THE NINTH CIRCUIT, AND REPRESENTATION STATEMENT
                                            CASE NO. 2:19-CV-07046-MWF-FFM
          Case 2:19-cv-07046-MWF-FFM Document 41 Filed 01/22/20 Page 4 of 4 Page ID #:1195


            1
            2                                      VINEET BAHTIA
                                                    VBhatia@susmangodfrey.com
            3                                      1000 Louisiana Suite 5100
            4                                      Houston, TX 77002-5096
                                                   Telephone: (713) 653-7855
            5                                      Facsimile: (713) 654-6666
            6
            7    DATED: January 22, 2020             Respectfully Submitted,
            8                                        GIBSON, DUNN & CRUTCHER LLP
            9
          10
                                                     By: /s/ Deborah L. Stein
          11                                                      Deborah L. Stein
          12
                                                     Attorneys for Defendants Rosette Pambakian
          13                                         and Sean Rad
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                         3
Gibson, Dunn &
                  DEFENDANTS ROSETTE PAMBAKIAN AND SEAN RAD’S NOTICE OF APPEAL TO THE UNITED STATES
Crutcher LLP            COURT OF APPEALS FOR THE NINTH CIRCUIT, AND REPRESENTATION STATEMENT
                                            CASE NO. 2:19-CV-07046-MWF-FFM
